Case 1:21-cv-01190-NRN Document 1 Filed 04/30/21 USDC Colorado Page 1 of 7




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

Civil Action No.

UNITED STATES OF AMERICA,

                 Plaintiff,

v.

$200,000.00 IN UNITED STATES CURRENCY,

           Defendant.
_____________________________________________________________________

              VERIFIED COMPLAINT FOR FORFEITURE IN REM
_____________________________________________________________________

       The United States of America, by and through Acting United States Attorney

Matthew T. Kirsch and Assistant United States Attorney Laura B. Hurd, pursuant to

Supplemental Rules for Admiralty, Maritime and Asset Forfeiture Claims G(2), states:

                                  JURISDICTION AND VENUE

       1.        The United States of America (“the United States”) has commenced this

action pursuant to the civil forfeiture provisions of 18 U.S.C. § 981(a)(1)(A), seeking

forfeiture of defendant property based upon violations of 18 U.S.C. §§ 1956 and 1960.

This Court has jurisdiction under 28 U.S.C. '' 1345 and 1355.

            2.      Venue is proper under 28 U.S.C. ' 1395, as the defendant property is

located, and some of the acts described herein occurred, in the District of Colorado.

                                   DEFENDANT PROPERTY

       3.        Defendant property is more fully described as:

            a.    $200,000.00 in United States currency (herein “$200,000.00 in U.S.

                                              1
Case 1:21-cv-01190-NRN Document 1 Filed 04/30/21 USDC Colorado Page 2 of 7




currency”), was seized on October 30, 2020, from a rented vehicle driven by Saad

Gagai, on westbound Interstate 70, near Mack, Colorado. Defendant $200,000.00 in

U.S. currency is currently being held by United States Customs and Border Protection,

in Denver Colorado.

                         FACTUAL BASIS FOR FORFEITURE

       4.     Except as otherwise noted, all the following facts and information have been

discovered through my own investigation and observations, and the observations and

investigations of fellow law enforcement officers as reported to me.

                       Defendant $200,000.00 in U.S. Currency

       5.     On October 30, 2020, at approximately 1:00 p.m., a Colorado State Patrol

(CSP) officer stopped a vehicle traveling westbound on Interstate 70 near the Colorado-

Utah state line for a traffic infraction.   The driver identified himself as Saad Gagai

(“Gagai”). Gagai was traveling with his wife and their daughter.

       6.     The CSP patrol officer explained the reason for the stop and asked Gagai

about their travel plans. During the interaction, Gagai and his wife appeared extremely

nervous during the interaction with the CSP patrol officer. When asked if they had a

large sum of currency, they denied having a large sum of currency in the vehicle.

       7.     The CSP patrol officer asked for consent to search the vehicle and Gagai

agreed. The CSP officer then searched the vehicle and discovered defendant

$200,000.00 in U.S. currency. The defendant currency was wrapped in rubber bands and

was inside two manila envelopes inside a backpack on the backseat. Both Gagai and his

wife denied ownership of the defendant $200,000.00 in U.S. currency.


                                             2
Case 1:21-cv-01190-NRN Document 1 Filed 04/30/21 USDC Colorado Page 3 of 7




       8.      After the discovery of the defendant $200,000.00 in U.S. currency, Gagai

agreed to speak with law enforcement investigators.

       9.      During the interview, Gagai told investigators that an individual from

Pakistan called him and instructed him to travel to Kansas City to pick up the currency

and deliver it to California.

       10.     Gagai said that on October 29, 2020, he had flown with his family from the

Los Angeles International Airport to the Kansas City International Airport. When they

arrived in Kansas City, Gagai immediately met with a man named Umar, who provided

defendant $200,000.00 in U.S. currency to him.

       11.     Gagai told investigators that he was instructed to deliver defendant

$200,000.00 in U.S. currency to someone in Los Angeles. Gagai said that he was paid

between $4,000 and $5,000 to transport the currency.

       12.     Gagai further stated that the money was involved in a currency exchange.

       13.     Gagai said that he was initially recruited by a person named Farooq, who

he met at a wedding in Pakistan. According to Gagai, he has known Farooq for

approximately 2-3 years and Farooq lives in Dubai.

       14.     Gagai also said the he was not registered with FinCEN, nor was he licensed

in any state as a money transmitter.

       15.     Gagai told investigators that he had done this type of transaction at least

once before and that he knew what he was doing was illegal.

       16.     When asked if the funds were related to the drug trade, Gagai stated they

were not; however, Gagai would not deny the currency was from other criminal conduct.


                                             3
Case 1:21-cv-01190-NRN Document 1 Filed 04/30/21 USDC Colorado Page 4 of 7




       17.    A telephone number for Umar, provided to agents by Gagai, was identified

in an importation of synthetic cannabis analogues investigation in 2012. In addition, the

telephone number was also associated with an illegal marijuana cultivation case out of

California in 2018.

                                      CONCLUSION

       18.    An unlicensed money transmitting business is defined as one which affects

interstate or foreign commerce in any manner or degree, is operated without an

appropriate license in a state, whether or not the transmitter knew that the operation was

required to be licensed, is not in compliance with the money transmitting business

registration requirements under 31 U.S.C. § 5330, which requires that money transmitting

businesses be registered with the Secretary of the Treasury, or otherwise involves the

transportation or transmission of funds that are known by the transmitter to have been

derived from a criminal offense, or are intended to be used to promote or support unlawful

activity

       19.    Money transmitting is defined as transferring funds on behalf of the public,

by any and all means, including but not limited to, transfers within the United States or to

locations abroad by wire, check, draft, facsimile or courier.

       20.    Based on the facts and circumstances described above, defendant

$200,000.00 in U.S. currency was involved in an unlicensed money transmitting business,

and/or derived from specified unlawful activity, and is therefore forfeitable to the United

States.




                                             4
 Case 1:21-cv-01190-NRN Document 1 Filed 04/30/21 USDC Colorado Page 5 of 7




                    VERIFICATION OF BENJAMIN DONOHUE
            SPECIAL AGENT, HOMELAND SECURITY INVESTIGATIONS


      I, Special Agent Benjamin Donahue, hereby state and aver under the pains and

penalties of perjury that I have read the foregoing Factual Basis for Forfeiture and that

the facts and information contained therein are true.


                                                 �
                                                        �·
                                                 v� Donahue
                                                             ��:.,___-


                                                 Special Agent-Homeland Security
                                                 Investigations




                                             5
Case 1:21-cv-01190-NRN Document 1 Filed 04/30/21 USDC Colorado Page 6 of 7




                               FIRST CLAIM FOR RELIEF

       21.    The Plaintiff repeats and incorporates by reference the paragraphs above.

       22.    By the foregoing and other acts, defendant $200,000.00 in U.S. currency

constitutes property involved in a financial transaction, or attempted transaction, that was

derived from proceeds of some form of unlawful activity, in order to conceal or disguise

the nature, the location, the source, the ownership, or the control of the proceeds, in

violation of 18 U.S.C. § 1956, and therefore is forfeitable to the United States pursuant to

18 U.S.C. § 981(a)(1)(A).

                             SECOND CLAIM FOR RELIEF

       23.    The Plaintiff repeats and incorporates by reference the paragraphs above.

       24.    By the foregoing and other acts, defendant $200,000.00 in U.S. currency

constitutes property involved in an unlicensed money transmitting business, in violation

of 18 U.S.C. § 1960, and therefore is forfeitable to the United States pursuant to 18 U.S.C.

§ 981(a)(1)(A).

       WHEREFORE, the United States prays for entry of a final order of forfeiture for the

Defendant $200,000.00 in U.S. currency in favor of the United States, that the United

States be authorized to dispose of the defendant property in accordance with law, and

that the Court enter a finding of probable cause for the seizure of the defendant property

and issue a Certificate of Reasonable Cause pursuant to 28 U.S.C. ' 2465.




                                             6
Case 1:21-cv-01190-NRN Document 1 Filed 04/30/21 USDC Colorado Page 7 of 7




     DATED this 30th day of April 2021.

                                              Respectfully submitted,

                                              MATTHEW T. KIRSCH
                                              Acting United States Attorney

                                          By: s/ Laura B. Hurd
                                              Laura B. Hurd
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              1801 California Street, Ste. 1600
                                              Denver, Colorado 80202
                                              Telephone: (303) 454-0100
                                              Fax: (303) 454-0402
                                              E-mail: laura.hurd@usdoj.gov
                                              Attorney for Plaintiff




                                          7
